DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 8-9, 12, 17-18, 21-22, 27-30, 35-39 and 42 are currently pending.

Election/Restrictions
Applicant's election with without traverse of Group 1, directed to compositions of and cells containing compositions of nanoparticles, a nuclease, guide nucleic acid and donor molecules in the reply filed on April 1, 2022 is acknowledged.  Claims 37-39 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. 
Applicant's election with traverse of 1) Cas9 nuclease that cleaves both strands of double stranded DNA and 2) a non-supramagnetic, non-cored nanoparticle with a Dextran polymer coating in the reply filed on April 1, 2022 is also acknowledged.  The traversal is on the ground(s) that the nucleases and nanoparticles each have at least one feature in common (See Remarks, page 8).   This is not found persuasive because:
Although the nucleases have a common feature of cleaving a bond in a chain of nucleotides, this feature is not a special technical feature in view of Wang1 (Wang et al., Annual Review of Biochemistry (2016), 85: 227-264, published April 25, 2016).  Wang1 describes several different types of sequence targeting nucleases including TALENs, ZFNs and CRISPR Cas effectors all of which can cleave a bond in a chain of nucleotides (Figure 1).  Wang1 also teaches the nucleases can be delivered by nanoparticles (¶ spanning pages 251-252).  Thus, although they share a common feature of cleaving a bond in a nucleotide chain and being delivered via nanoparticles, this feature is not novel.  Thus, the nuclease species lack unity.
The nanoparticle species do not share a common technical feature except that they are small and can be used to deliver proteins and nucleic acids to cells.  Again, this feature is not a special technical feature in view of Murthy (US 20180237800 A1, effectively filed September 21, 2015).  Murthy describes nanoparticles coated with DNA, RNA and protein for the purposes of delivering the cargo to cells (Figure 1A-B).  Thus, the nanoparticle species lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, claims 1-2, 8-9, 12, 17-18, 21-22, 27-30, 35-36 are examined herein.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 21 and 22 recite a crRNA and a tracrRNA.  Claim 30 recites “Ago.”  Although these limitations of the guide nucleic acid and the nuclease are found in the original disclosure of claims 21, 22 and 30, they are not found in the current specification.  

Claim Interpretation
Claim 1 encompasses a composition comprising a guide nucleic acid, a nuclease that can bind the guide nucleic acid and a nanoparticle, “wherein at least one of the guide nucleic acid and the nuclease is conjugated to the at least one nanoparticle”.  The specification does not define the limits of “conjugated to.”   The specification indicates proteins and nucleic acids can be “covalently attached” to nanoparticles (page6, lines 27-28), but also indicates that nucleic acids and proteins can be “trapped inside” nanoparticles, indicating that covalent attachment is not required for conjugation.  In the art, “conjugated” refers to two substances that can be reversibly combined with another (Oxford English Dictionary.  https://www.oxfordreference.com/view/10.1093/acref/9780199571123.001.0001/m_en_gb0172470?rskey=W8xojG&result=11.  [Retrieved from internet May 6, 2022]).   Accordingly, as claimed, the nuclease or guide RNA is not required to be covalently attached to the nanoparticle.  Instead, the broadest reasonable interpretation of the claims is the nuclease or guide RNA be combined reversibly to the nanoparticle, which could amount to a covalent attachment, an electrostatic interaction, a hydrophobic interaction, or entrapment inside a non-cored nanoparticle. 

Claim Objections
Claim 18 is objected to because the identities of the PLA and PLGA polymer acronyms are not indicated.  Although the specification does not define or spell out the meaning of the acronyms PLA or PLGA, the prior art indicates that the biodegradable polymer PLA is Poly(lactic acid) and the biodegradable polymer PLGA is Poly(lactic acid-co-glycolic acid).  Applicant is advised to spell out the name of the PLA and PLGA polymers.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 12, 17-18, 21-22, 27-30, 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein at least one of the guide nucleic acid and the nuclease is conjugated to the at least one nanoparticle” in lines 8-9.   There is a lack of antecedent basis for “the at least one nanoparticle”.  Claim 1 recites “a nanoparticle” in line 5.  It is not clear if “the at least one nanoparticle” is referring to the nanoparticle in line 5 or if claim 1 requires another nanoparticle.  
Claims 2, 8-9, 12, 17-18, 21-22, 27-30, 35-36 are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim 18 recites “. . . wherein the polymers comprise biodegradable monomers of one or more types, and preferably wherein the polymer is PLA and/or PLGA.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 18 recites the broad recitation “wherein the polymers comprise biodegradable monomers”, and the claim also recites “wherein the polymer is PLA and/or PLGA” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 30 recites “wherein the nuclease comprises a functional domain of Cas9, nickase, Ago, Cpf1, or a homolog thereof.”  It is unclear what is meant by a “homolog” of a “nickase”.  In the specification “nickase” is used to describe an enzyme that creates a single strand break in the chromosomes as opposed to a double strand break (page 12, 5-10).  Likewise, in the art, “nickase” is not used to identify a specific protein or groups of protein, and instead is used to describe the activity of an enzyme to create a break in one strand of a double stranded nucleic acid.  There is also no special definition in the specifications for “homolog.”  In the art, “homolog” is used to describe a gene or protein of similar structure or evolutionary origin to a gene or protein in another species.  This indicates that “homolog” is used in reference to a specific protein or groups of proteins that can identified through structure or evolutionary origin.  Because “nickase” is used to describe the enzymatic activity of a nuclease and not to identify or name a specific protein, it is unclear how much like a nickase an enzyme must be in order to be considered a homolog of a nickase.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 21, 30 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rotello (US 20180022831 A1, effectively filed January 29, 2015).  

Regarding claims 1 and 30, Rotello teaches manufacturing Gold-Arginine nanoparticles ([0123]).  Rotello teaches using the Au-Arg NPs to deliver Cas9 and guide RNAs ([0151]-[0157]).  Rotello teaches that the guide RNA guides the Cas9 nuclease to target DNA for gene editing ([0151]).  Rotello teaches E10-Cas9, which is Cas9 with glutamine residues fused to the N-terminus (Figure 11), complexed with its guide RNA, then bound to (i.e., conjugated to) the Au-Arg nanoparticles ([0153]).  Finally, Rotello teaches the interaction between the Au-Arg nanoparticles and E10-Cas9 occurs through electrostatic interactions (Fig 6; [0031], [0085]).

Regarding claim 12, Rotello teaches the nanoparticles have a gold core ([0123]; Fig 6A)

Regarding claim 21, Rotello teaches the Cas9 guide RNA is composed of a variable region complementary to the target a constant tracr region that binds to the Cas9, indicating that the guide nucleic acid comprises a crRNA and a tracrRNA that are fused together ([0151], Fig 11C).

Regarding claim 36, Rotello teaches Au-Arg-Cas9-guide RNAs delivered to cells in general (Fig 11D) to HeLa cells for genome editing, specifically ([0155]). 
Rotello teaches each and every limitation of claims 1, 12, 21, 30 and 36, and therefore, Rotello anticipates claims 1, 12, 21, 30 and 36.

Claims 1, 8-9, 12, 17-18, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Oost (US 20150089681 A1, published March 26, 2015) as evidenced by Wang2 (Wang et al., Advanced Drug Delivery Reviews (2015), 87: 68-80), Che (Che et al., Current Pharmaceutical Design (2015), 21: 1598-1605) and NCBI (Aequorea victoria green-fluorescent protein (GFP) mRNA, complete cds GenBank: L29345.1).

Regarding claim 1 and 30, Van Der Oost teaches a nanoparticle encapsulating a nucleic acid encoding a designed nucleic acid-targeting nucleic acid (i.e., a guide nucleic acid specific for a nucleic acid sequence) and an Argonaute (i.e., Ago) of the disclosure ([0833]).  Van Der Oost teaches the nanoparticles are prepared by mixing DOPE, Cholesterol, DSPE-PEG, a C16mPEG-Ceramide ([0833]).  Van Der Oost teaches Argonaute proteins catalyze cleavage of a ssDNA target when supplied with a ssDNA guide ([0734]).  Van Der Oost teaches that the nucleic acid-targeting nucleic acids can contain modifications allowing them to be covalently attached (i.e., conjugated) to a moiety that enhances delivery and/or cellular uptake of the nucleic acid including cholesterol, polyethylene glycols and phospholipids ([0169]).  Finally, Van Der Oost teaches the nanoparticle can further comprise a nucleic acid encoding a donor polynucleotide ([0835]).

Regarding claim 8, Van Der Oost teaches “A modification may include a "Protein Transduction Domain" or PTD (i.e. a cell penetrating peptide (CPP))” (0619]).  Van Der Oost also teaches “A PTD can be attached to another molecule, which can range from a small polar molecule to a large macromolecule and/or a nanoparticle, and can facilitate the molecule traversing a membrane, for example going from extracellular space to intracellular space, or cytosol to within an organelle.” ([0169]).

Regarding claim 9, Van Der Oost teaches an exemplary CPP is nine sequential arginines (i.e., nine basic amino acids) ([0619]).

Regarding claim 12, Van Der Oost teaches the nanoparticle can have a diameter of about 40 nm ([0360]).

Regarding claims 17 and 18, Van Der Oost teaches an example in which nanoparticles are prepared by mixing DOPE, Chol, DSPE-PEG, a C16mPEG-Ceramide ([0833]).  
While, Van Der Oost does not indicate whether DSPE-PEG is a polymer, composed of biodegradable monomers, or whether the nanoparticles made with DSPE-PEG are non-cored, Wang2 teaches DOPE, Chol, DSPE-PEG, a C16mPEG-Ceramide are all lipid components for making non-cored nanoparticles (Figure 1; Table 1).  Wang2 also teaches PEG is the most widely used hydrophilic polymer in drug delivery (page 73, ¶3).   
Che teaches “DSPE-PEG is a widely used phospholipids-polymer conjugate in drug delivery applications. It is a biocompatible, biodegradable and amphiphilic material which can also be functionalized with various biomolecules for specific functions.” (Abstract)
Therefore, the composition of Van Der Oost inherently contained non-cored nanoparticles comprised of polymers comprised of biodegradable monomer of one or more types.

Regarding claim 35, Van Der Oost teaches a second guide RNA delivered to cells along with the first guide and Argonuate protein ([0005], [0635]).  Van Der Oost teaches the first guide nucleic acid can target a 5’ end of a reporter molecule and a second guide nucleic acid can target the 3’ end of a reporter molecule ([0635]).  Van Der Oost teaches one exemplary genetically encoded fluorescence reporter element is GFP ([0637]).  While Van Der Oost does not indicate the size of the exemplary genetically encoded fluorescence reporter elements, NCBI teaches the coding sequence for GFP is 922 base pairs.  Thus, Van Der Oost inherently taught two guide nucleic acids whose targets were within 1 kb, 2 kb, 3kb, 5 kb, 10 kb, 15 kb, 20 kb, 30 kb or more.
Van Der Oost, as evidenced by Wang, Che, and NCBI, teaches each and every limitation of claims 1, 8-9, 12, 17-18, 30 and 35, and therefore, Van Der Oost, as evidenced by Wang, Che, and NCBI, anticipates claims 1, 8-9, 12, 17-18, 30 and 35.


Claim(s) 1-2, 8-9, 12, 17-18, 21, 30 and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murthy (US 20180237800 A1, effectively filed September 21, 2015) as evidenced by Kumari (Kumari et al., Colloids and Surfaces B: Biointerfaces (2010), 75: 1-18).

Regarding claims 1 and 30, Murthy teaches gold-DNA nanoparticles hybridized (i.e., conjugated) with donor DNA and associated with Cas9-sgRNA complex encapsulated in a polymer (Fig 1A, [0086]).  Murthy teaches that Cas9 is an enzyme that binds an RNA and is targeted to a specific target sequence and can cleave the target sequence ([0049]).  Murthy teaches the guide RNA is complementary to the target sequence ([0049]).  Murthy teaches the donor DNA is “a nucleic acid sequence to be inserted at the cleavage site induced by a site-directed modifying polypeptide” ([0108]).

Regarding claim 2, Murthy teaches the donor, Cas9 and guide RNA all in association with one nanoparticle (Fig 1A).  Murthy teaches treatment of cells with multiple gold nanoparticles in association with Cas9, guide RNA and donor DNA ([0339]).  

Regarding claims 8-9, Murthy teaches the Cas9 can also contain a "Protein Transduction Domain" or PTD (also known as a CPP----cell penetrating peptide)” ([0215]).  Murthy teaches the PTD can be covalently linked to a nucleic acid or the Cas9 protein ([0215]).  Murthy also teaches the PTD can be a polyarginine sequence of 3, 4, 5, 6, 7, 8, 9, 10, or 10-50 arginines (i.e., five to nine basic amino acids) ([0215]).

Regarding claims 12, Murthy teaches the nanoparticles can have a gold core and coated with silicone and a polymer (Fig 13).  Murthy also teaches the nanoparticles can range in size from 5 nm – 1000 nm ([0093]).  Murthy also teaches the nanoparticles can comprise any biocompatible material including polymers and lipids ([0095]-[0096]).

Regarding claims 17-18, Murthy teaches the nanoparticles can be comprised of polymers including poly(lactic acid) (PLA) or poly(lactic acid-co-glycolic acid) (PLGA) ([0095]).  While Murthy is silent on whether PLA or PLGA are biodegradable, Kumari teaches that both PLGA and PLA are biodegradable (Abstract) and form non-cored nanoparticles (Figure 1).  Thus, the PLA and PLGA nanoparticles taught Murthy are inherently biodegradable non-cored nanoparticles.

Regarding claim 21, Murthy teaches the guide RNA can be a single guide RNA comprised of a crRNA-like segment and a tracrRNA-like segment ([0060]).

Regarding claim 36, Murthy teaches delivery of gold nanoparticles complexed with Cas9, guide RNA and a donor DNA strand into muscle cells ([0386]-[0390]; Fig. 5).
Murthy, as evidenced by Kumari, teaches each and every limitation of claims 1-2, 8-9, 12, 17-18, 21, 30 and 36, and therefore Murthy, as evidenced by Kumari, anticipates claims 1-2, 8-9, 12, 17-18, 21, 30 and 36. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 20180237800 A1, effectively filed September 21, 2015), as evidenced by Kumari (Kumari et al., Colloids and Surfaces B: Biointerfaces (2010), 75: 1-18), as applied to claims 1-2, 8-9, 12, 17-18, 21, 30 and 36 above, in view of Wang1 (Wang et al., Annual Review of Biochemistry (2016), 85: 227-264, published April 25, 2016).

The teachings of Murthy are recited above for claims 1-2, 8-9, 12, 17-18, 21, 30 and 36.  
Murthy, as evidenced by Kumari, does not teach or suggest a nuclease comprising a first domain that binds to the guide nucleic acid and a second domain that cleaves the target nucleic acid sequence, that the second domain cleaves the target nucleic acid to produce a DSB or SSB, or that the domains are from distinct source proteins.
However, Wang1 reviews several technologies and advances in using CRISPR/Cas in gene editing.  
Regarding claims 27-29, Wang1 teaches catalytically inactive Cas9 (dCas9) can be fused to the FokI nuclease domain (Figure 1b) (i.e., a nuclease with a first a second domain and a nuclease as a fusion protein with domains from distinct source proteins).  Wang1 teaches dCas9 is used to target the fusion protein to a specific sequence (Figure 1b) and FokI is the nuclease domain of a restriction enzyme (page 229, ¶3).  Wang1 teaches using two dCas9-FokI fusion proteins targeted to a double stranded target nucleic acid that can produce a double stranded break (Figure 1b).  Wang1 teaches that using dCas9-FokI fusions improves cleavage specificity over SpCas9 (page238, ¶5).  Wang1 also teaches that Cas9-guide RNA ribonucleoproteins (RNPs) can be delivered to cells using DNA-based and lipid-based nanoparticles, which exhibit higher fidelity than delivering viral vector-encoded Cas9 and guide RNAs (page 251, ¶5 through page 252, ¶2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have substituted the Cas9 nuclease in the nanoparticles taught in Murthy, as evidenced by Kumari, with the dCas9-FokI nuclease taught in Wang1 as it would have amounted to a simple substitution of one known nuclease for another by known means to yield predictable results.  Both Murthy and Wang1 are directed to CRISPR-based nucleases for targeting and cleaving a specific target nucleic acid.  Because Wang1 teaches Cas9-guide RNA RNPs can be delivered to cells as a nanoparticle, one skilled in the art would have a reasonable expectation of success that the dCas9-FokI nuclease could also be delivered attached to nanoparticle.  One would have been motivated to use dCas9-FokI instead of Cas9 because Wang teaches using dCas9-FokI fusions improves cleavage specificity.

Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 20180237800 A1, effectively filed September 21, 2015), as evidenced by Kumari (Kumari et al., Colloids and Surfaces B: Biointerfaces (2010), 75: 1-18), in view of Wang1 (Wang et al., Annual Review of Biochemistry (2016), 85: 227-264, published April 25, 2016) as applied to claims 1-2, 8-9, 12, 17-18, 21, 27-30, 36 above, and further in view of Zhang (US 20160153005 A1, published June 2, 2016, filed December 16, 2015).
The teachings of Murthy, as evidenced by Kumari, are recited above for claims 1-2, 8-9, 12, 17-18, 21, 30 and 36.  The teachings of Wang1 are recited above for claims 27-29.  
Regarding claim 22, Murthy also teaches guide RNAs can be single-molecule guides RNAs (sgRNAs) or dual-molecule guide RNAs (dgRNAs) ([0222]).  Murthy teaches in dgRNAs comprises two separate nucleic acid molecules: an “activator" and a “targeter” ([0058]).  Murthy teaches the “targeter” molecule comprises the crRNA-like targeting function ([0060]).  Murthy teaches the “activator” molecule comprises the tracrRNA-like function of hybridizing to the crRNA/targeter RNA to form a duplex (i.e., associate with each other) ([0066]) and recruiting the Cas9 protein ([0230]-[0232]).  Murthy also teaches the nucleic acid conjugated to the nanoparticle serves to non-covalently bind the Type II CRISPR/Cas9 system, which includes the guide RNAs, and could comprise a PAM sequence ([0103]).
Regarding claim 22, Wang1 also teaches “Cas9 target cleavage is guided by a duplex of two RNAs: the crRNA that recognizes the invading DNA through an approximately 20–base pair (bp) Watson-Crick base-pairing region and the tracrRNA that hybridizes with the crRNA” (page 232, ¶4).  Wang1 also teaches Cas9 orthologs have distinct crRNAs and tracr-RNAs, allowing for the possibility of orthogonal genome editing, regulation, and imaging (page 233, ¶3).  Wang1 also teaches Cas9–tracrRNA binding is sensitive to minor perturbations in the tracrRNA sequence and structure, which reinforces the orthogonality of Cas9 orthologs (page 233, ¶3).  Wang1 also teaches that Type V Cpf1 only requires a crRNA and not a tracrRNA whereas a different Type V C2c1 requires a tracrRNA (page 233, ¶6).  Wang1 also teaches FnCas9 forms a complex with a tracrRNA and a scaRNA instead of a crRNA (page 248, ¶5).
Regarding claim 35, Wang1 teaches “Cas9 can be easily programmed to edit multiple genomic loci at the same time by introducing several sgRNAs simultaneously” (page 237, ¶5).  Wang1 teaches that this can be applied to generate large-scale chromosomal rearrangements (page 237, ¶5).  For example, Wang1 teaches that creating a pair of DSBs at nearby regions within the same chromosome may produce targeted deletions or inversions of the intermediate segment of DNA (page 237, ¶5).
Murthy, as evidenced by Kumari, and Wang1 do not specifically teach or suggest the two segments of the dual guide RNA conjugated to separate nanoparticles and allowed to associate.  Murthy, as evidenced by Kumari, and Wang1 also do not specifically teach or suggest a second guide that targets a nucleic acid sequence within 10 bases – 30 kilobases or more.
However, Zhang teaches Cas9 and guide RNAs can be delivered via nanoparticles, which are well known in the art for delivery of RNAs ([0330], [0375], [0397]-[0404], [0422]-[0425]).  Zhang specifically points out the benefits of using nanoparticles ([0413]-[0421]).
Regarding claim 22, Zhang teaches expressing pre-crRNA (DR-guide sequence-DR) and tracrRNAs separately (Fig 11B, [0330], [0746]).
Regarding claim 35, Zhang teaches expressing two different guide RNAs that target sequences 118 bases apart in the EMX1 locus (Fig 4G). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have conjugated the crRNA and tracrRNA taught by Murthy, as evidenced by Kumari, and Zhang to different DNA coated nanoparticles taught in Murthy, as evidenced by Kumari, for the purpose of orthogonal genome editing, regulation, and imaging as suggested by Wang1 as it would have simply amounted to a rearrangement of CRISPR components in the nanoparticles.  Wang1, Murthy, and Zhang are all are directed to using CRISPR/Cas9 for the purposes of gene editing and all teach nanoparticles are suitable vector for the delivery of the CRISPR/Cas9 components.   Murthy teaches that any DNA can be conjugated to the gold nanoparticles for the purposes of delivering CRISPR systems to cells.  Thus, it would be highly predictable that the tracrRNAs and crRNAs could be conjugated to different nanoparticles.  Furthermore, the tracrRNAs and crRNAs would be predicted to be able to associate since Wang1, Murthy and Zhang teach that they interact through hybridization, which is also how the donor DNA is conjugated to the nanoparticle in Murthy.  Because the donor DNA can hybridize to its cognate conjugated to the gold nanoparticle, the conjugated tracrRNA and crRNA would also be predicted to be able to hybridize to each other.  One would have been motivated to conjugate the tracrRNA and crRNAs to different nanoparticles for the purposes of orthogonal gene regulation by Cpf1 and/or different Cas9 orthologs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have included a second guide RNA that targets a second nucleic acid sequence as taught in Wang1 and Zhang, and specifically within 500 bases as taught in Zhang, in the nanoparticles of Murthy, as evidenced by Kumari, because it would have simply amounted to a combination of known CRISPR elements by known means to yield predictable results.  Murthy teaches that multiple different nucleic acid components can be conjugated to the gold-DNA nanoparticles.  Thus, it would be highly predictable that a second guide RNA could also be conjugated to the nanoparticle.  One would have been motivated to include a second guide RNA to create a targeted gene deletion as taught in Wang1.

Claims 1-2, 8-9, 12, 17-18, 21-22, 27-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US 20180237800 A1, effectively filed September 21, 2015), as evidenced by Kumari (Kumari et al., Colloids and Surfaces B: Biointerfaces (2010), 75: 1-18), Wang1 (Wang et al., Annual Review of Biochemistry (2016), 85: 227-264, published April 25, 2016) and Zhang (US 20160153005 A1, published June 2, 2016, filed December 16, 2015) as applied to claims 1-2, 8-9, 12, 17-18, 21-22, 27-30 and 35-36 above, and further in view of Li (Li et al., Human Gene Therapy (2015), 26(7): 452-462, published June 2, 2015).
The following rejection is directed to the elected species of a non-cored, non-supramagnetic nanoparticle with a dextran polysaccharide coating.
The teachings of Murthy, as evidenced by Kumari, are recited above for claims 1-2, 8-9, 12, 17-18, 21-22, 30 and 36.  The teachings of Wang1 and Zhang are recited above for claims 22, 27-29 and 35 above.  
Zhang also teaches nanoparticles for the delivery of siRNA include Cyclodextrin Polymer nanoparticles (i.e., a polysaccharide) with PEG-conjugated proteins ([0330]).  Zhang teaches that nanoparticles for the delivery of CRISPR/Cas9 can include semi-solid and soft nanoparticles (i.e., non-solid core or non-cored) ([0400]). 
Murthy, as evidenced by Kumari, Wang1 and Zhang do not teach or suggest nanoparticles with a dextran coating.
However, Li teaches “Delivery alternatives are essential for the therapeutic application of the CRISPR/Cas9 system.  Li teaches that advances in nonviral delivery systems have been made with the development of a vast range of nano-/microcarriers with diversities in targeting property modifications.” (page 453, ¶6).  Li also teaches “Cationic polymers such as polyethylenimine (PEI), poly(L-lysine) (PLL), poly[2-(dimethylamino) ethyl methacrylate] (PDMAEMA), and polyamidoamine (PAMAM) dendrimers have gained significant attention in gene therapy for their lower immunogenicities and easier large-scale production and functionalization” (page 455, ¶3).  Specifically, Li teaches PDMAEMA is a water-soluble cationic polymer that has been widely utilized as a nonviral gene carrier (page 457, ¶3).  Li teaches “polysaccharide-modified PDMAEMAs have exhibited significant potential in gene delivery” (page 457, ¶5).  Li also teaches that “polysaccharide based gene carriers and the biocleavable comb shaped gene carriers constructed from dextran backbones and PDMAEMA via ATRP exhibit higher gene transfection efficiency with much lower cytotoxicity compared with the higher-molecular weight PDMAEMA homopolymer.” (page 457, ¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used a dextran-coated, PDMAEMA nanoparticle as taught in Li in place of the cored, gold nanoparticle of Murthy, as evidenced by Kumari, because it would have amounted to a simple substitution of one known type of nanoparticle used for gene therapy with another type of nanoparticle used for gene therapy by known means to yield predictable results.  Both Li and Zhang teach a variety of nanoparticles for the delivery of gene-editing technologies, including CRISPR/Cas9.  Thus, it would be high predictable that dextran-modified PDMAEMAs that have been widely used for other gene delivery applications could likewise be used to deliver Cas9 and guide RNAs.  One would be motivated to use dextran-modified PDMAEMAs because Li teaches they have high transfection efficiency and low toxicity.

Other Relevant Prior Art
The following are relevant prior art to the claimed invention.
Glucksman (WO 2014048577 A2) teaches the delivery of Cas9 using nanoparticles with inorganic nanoparticles conjugated with a positively charged polymer allowing for conjugation of the Cas9 payload ([0662], [0665] and [0964]).
Peyman (US 20150283265 A1) teaches nanoparticles coated with biocompatible molecules for cell uptake conjugated with antibodies for targeting and CRISPR/Cas9 complexes ([0022]).  Peyman further teaches cutting the target DNA twice using two CRISPRs to excise a fragment ([00243]).  Peyman also teaches replacing disease-associated mutations upon CRISPR/Cas9 cleavage ([00243]).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636